Citation Nr: 0534191	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 30 percent 
for an adjustment disorder with mixed emotions.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose O. Fernandez-Cuevas, M.D., psychiatrist

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, including service in the Southwest Asia Theater from 
January 14 to April 7, 1991.  He also had service in the 
Puerto Rico Army National Guard, including periods of active 
duty from training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 1997 and later by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).   

The issue of entitlement to a higher rating for an adjustment 
disorder and the claim for a total rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of service 
connection for hypertension, and there has been no 
prejudicial failure of notice or assistance to the appellant.

2.  The preponderance of the evidence shows that the 
veteran's current hypertension was not manifested in service, 
or compensably disabling until many years after service, and 
is not related to active duty service or any incident 
therein.

3.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in October 2002 and August 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter from the RO specifically advised him 
that it was his responsibility to submit any evidence not in 
the possession of the Federal government.  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran testified at a hearing held at the RO.  The claims 
file contains his service medical records.  His post-service 
treatment records have also been obtained.  He has been 
afforded VA examinations.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran had active service from November 1990 to April 
1991.  He has previously established service connection for a 
lumbar strain with back myositis, degenerative osteoarthritis 
of the spine and left L4-5 radiculopathy, rated as 30 percent 
disabling; and an adjustment disorder with mixed emotion, 
anxiety and depression, rated as 30 percent disabling.  

The veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of 
hypertension.  When seen in January 1991 for treatment of 
stomach pain, his blood pressure reading was only 120/70.  On 
another occasion in January 1991, his blood pressure reading 
was only 120/60.  When seen on sick call in March 1991, his 
blood pressure reading was still only 110/70.

The report of a medical examination conducted in March 1991 
for the purpose of his separation from service shows that 
clinical evaluation of the heart and vascular system was 
normal.  His blood pressure was only 113/77.  A report of 
medical history given by the veteran at that time shows that 
he denied having high blood pressure.  Records from a service 
medical facility show blood pressure 110/65 on April 1, 1991, 
and on April 15, 1991, only one day before separation from 
service, blood pressure was 110/70.  A medical questionnaire 
for National Guard purposes, completed at the age of 42 (thus 
between July 1991 and July 1992) shows blood pressure of 
113/77.

The veteran filed a claim for disability compensation in 
February 1993 for low back pain and a nervous condition, but 
did not mention hypertension.  The veteran later filed a 
claim for service connection for hypertension in May 1997, 
but did not make any specific contentions.  The veteran has 
presented a private medical record from Dr. Carlos Santos 
which reflects blood pressure readings prior to service in 
May 1990 and June 1990, and immediately after service in 
April 1991 and May 1991.  In May 1990, his blood pressure was 
114/76.  In June 1990, it was 100/68.  In April 1991, it was 
150/102.  It was noted at that time that he was worrisome and 
nervous.  Xanax was prescribed.  The assessment was A. R. 
[apparently indicating an anxiety reaction]  In May 1991, the 
blood pressure reading appears to have been 165/110.  It was 
again noted that he had anxiety and also insomnia.  The 
assessment was again A.R.  Later in May 1991, the blood 
pressure reading was 150/108.  It was indicated that he would 
be referred to a psychiatrist.  In December 1992 blood 
pressure was 143/86.  None of the treatment records contain a 
diagnosis of hypertension.  

A certificate of treatment dated in October 1993 from 
Wilfredo G. Santa, M.D., reflects that the veteran was 
prescribed buspar and Prozac in June 1991.  There is no 
mention of hypertension or elevated blood pressure readings.  

There are no medical treatment records containing a diagnosis 
of hypertension until many years after separation from 
service.  VA examination reports dated in March 1993 do not 
contain any mention of hypertension.  VA medical treatment 
records dated in 1993 and 1994 are negative for diagnosis or 
treatment of hypertension.  

A VA treatment record dated in November 1996 shows that the 
veteran reported having elevated blood pressure.  The 
diagnoses included hypertension.  Similarly a VA record dated 
in January 1997 indicates that the veteran's diagnoses 
included PTSD and hypertension.  However, the record does not 
contain any indication that the hypertension was related to 
service or to the psychiatric disorder.  

A private medical record dated in February 1998 indicates 
that the veteran had first been examined in August 1994 for 
an episode of hypertension.  However, that would have been 
more than three years after separation from service.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension disorder, or ascertainable elements thereof, 
originated during his period of service or became manifest to 
a compensable degree within one year of service separation.  
The Board notes that the veteran's service medical records 
make no reference to complaints of or treatment for 
hypertension.  On the contrary, his blood pressure readings 
during service were completely normal.  Separation 
examination showed that clinical evaluation of the heart and 
vascular system was normal on separation.  The veteran 
himself denied a history of having high blood pressure.  

There is also no medical evidence of the presence of a 
compensably disabling hypertension within a year after 
separation from service.  Although there were a few elevated 
blood pressure readings shortly after service, they were 
attributed to anxiety and treated with anti-anxiety medicine 
and referral to a psychiatrist.  Hypertension was not 
diagnosed.  Moreover, his 1991 blood pressures as a whole 
were not predominantly 100 (diastolic) or more, nor was 
medication required for control.  Thus, even if these 
isolated readings were chronic hypertension, the condition 
was not compensably disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7100.  The presumption of service 
incurrence/aggravation does not arise.

The veteran's medical treatment records show that his current 
diagnoses include hypertension; however, the records are 
dated many years after separation from service.  The current 
treatment records do not contain any indication that the 
hypertension had its onset during service or is related to 
any incident in service.    

The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's hypertension and his service-connected psychiatric 
disorder or back disorder.  

The Board notes that the veteran has alleged in statements on 
appeal that his hypertension problems were manifest during 
the presumptive period.  However, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service or was 
manifest to a compensable degree within one year thereafter.  
The probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorder is not etiologically related to or aggravated by the 
veteran's service-connected disabilities.  Therefore, the 
Board concludes that hypertension was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  



ORDER

Service connection for hypertension is denied.



REMAND

The Board find that additional development of evidence is 
required with respect to the claim for an increased rating 
for an adjustment disorder and the claim for a total rating 
based on unemployability.  In this regard, the Board finds 
that additional relevant treatment records exist which have 
not been obtained.  The report of a mental disorders 
examination conducted by the VA in September 2004 reflects 
that the examiner reviewed the VA electronic medical record, 
and noted that the veteran was being seen in the VA PTSD 
clinic since August 1993.  However, those VA treatment 
records are not contained in the claims file.  The most 
recent VA treatment record in the claims file is dated in 
2000.  

The Board further notes that there are indications that 
additional private psychiatric treatment records exist.  A 
psychiatric report dated in December 2002 indicates ongoing 
private psychiatric treatment.  Records from such treatment 
should be obtained.  The records of the more recent treatment 
are relevant to determining the etiology of the psychiatric 
disorder, as well as being relevant in assessing the claim 
for unemployability benefits.  Therefore, the records must be 
obtained prior to appellate review of the claims.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's VA and private psychiatric 
treatment records, to include the 
treatment records from the VA PTSD clinic 
dated from 2000 to the present date.  VA 
will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.   

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


